Title: From Thomas Jefferson to Zebulon M. Pike, 6 November 1807
From: Jefferson, Thomas
To: Pike, Zebulon M.


                        
                            Sir
                            
                            Washington Nov. 6. 07
                        
                        I beg leave to return you my thanks for the Bow and arrows you were so kind as to send me, as also for the
                            two Grisly bears which I have since recieved & now have here in good health. this most formidable animal of our
                            continent is so little known in the US. that I have thought I could not better further your views, & turn to it’s proper
                            account the great trouble you have had in bringing them so far, than by proposing to send them to mr Peale. he is always
                            glad to recieve living animals which are rare, and to nourish them for exhibition to the numerous visitants of his museum.
                            he is attentive too in watching their manners & other circumstances which enter into the history of their species. I
                            have not yet recieved from him an answer to my letter on the subject. I beg leave to salute you with esteem &
                            respect.
                        
                            Th: Jefferson
                            
                        
                    